            Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 1 of 33



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


 MATTHEW ROWDEN, STEPHANIE
 KOONTZ, DUSTIN HEDGEPETH, and
 COLBY CHARRIER, on behalf of himself                       Case No. ______________
 and all others similarly situated
                                                            COLLECTIVE AND CLASS
                           Plaintiffs,                      ACTION COMPLAINT
            -against-

 GOVERNMENT EMPLOYEE INSURANCE                              JURY TRIAL DEMANDED
 COMPANY, d/b/a GEICO, a Maryland
 corporation.

                           Defendant.


       Plaintiffs MATTHEW ROWDEN, STEPHANIE KOONTZ, DUSTIN HEDGEPETH, and

COLBY CHARRIER (collectively “Plaintiffs”), on behalf of themselves and all other similarly

situated employees, bring this lawsuit against Defendant Government Employees Insurance

Company Inc. d/b/a GEICO (“GEICO” or “Defendant”) seeking all available relief for

Defendant’s violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. and

applicable provisions of Vermont, Utah, and Maine law. Plaintiffs allege as follows:

                                          INTRODUCTION

       1.        Plaintiffs bring this lawsuit as a national collective action pursuant to the Fair

Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”), on behalf of themselves and

all other persons similarly situated who suffered damages as a result of Defendant’s violations of

the FLSA (collectively “FLSA Collective” or “putative Collective Members”).

       2.        Plaintiffs also bring this lawsuit as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of themselves and all other persons similarly situated who suffered damages as a result of

Defendant’s violations of Vermont, Utah, and Maine law.


                                                   1
            Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 2 of 33



       3.        Plaintiffs are current and former non-exempt, hourly employees who work or

worked for GEICO as Auto Claim and/or Damage Adjusters throughout the United States. In this

role, Plaintiffs investigated insurance claims to ascertain the extent of any liability on behalf of

GEICO, who furnishes car insurance.

       4.        Plaintiffs seek to represent other current and former non-exempt, hourly

employees of Defendant who work or worked for GEICO as Auto Claim and/or Damage

Adjusters, including similar roles with different titles (collectively “Adjusters”), throughout the

United States.

       5.        As more fully described below, during the relevant time periods, Defendant has

engaged in unlawful wage payment patterns and practices by failing to meet the requirements of

the FLSA and applicable provisions of Vermont, Utah, and Maine law.

       6.        Plaintiffs and putative Collective Members regularly perform off-the-clock work

for which they are not adequately compensated. Specifically, Plaintiffs and putative Collective

Members must complete a certain number of claims or inspections per day (their “required

quota”), and pressure from GEICO to meet these quotas within allotted shift hours each day often

causes Plaintiffs and putative Collective Members to work off-the-clock before their scheduled

shifts begin, after their scheduled shifts end, and during unpaid meal breaks. Failure to meet the

quotas within allotted shift hours results in negative implications for the performance metrics of

Plaintiffs and putative Collective Members, including compensation ramifications and/or

disciplinary action. Plaintiffs and putative Collective Members are also required to work off-the-

clock to attend meetings outside of their scheduled shifts and without pay.

       7.        In addition, Plaintiffs and putative Collective Members regularly work through

time allocated for unpaid meal periods. Even when they do receive some form of meal break, it



                                                 2
            Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 3 of 33



is often interrupted as Plaintiffs and putative Collective Members are encouraged and often

required to perform work during their break, and thus that working time is uncompensated.

       8.       Because of these policies and practices, Defendant does not pay Plaintiffs and

putative Collective Members for all hours worked, including minimum wage and overtime wages.

The hours that Defendant requires Plaintiffs and putative Collective Members to work without

compensation deprives them of substantial amounts of pay to which they are entitled under the

FLSA and applicable provisions of Vermont, Utah, and Maine law.

       9.       As a result of this conduct, Defendant fails to pay Plaintiffs and putative Collective

Members all wages due and owing after separation from employment.

       10.      Defendant further fails to provide Plaintiffs and putative Collective Members with

accurate, itemized wage statements.

       11.      Plaintiffs seek full compensation on behalf of themselves and putative Collective

Members for all unpaid wages, including unpaid overtime. Plaintiffs also seek statutory penalty

wages, declaratory relief, and injunctive relief, including restitution. Finally, Plaintiffs seek

reasonable attorneys’ fees and costs under the FLSA and applicable provisions of Vermont, Utah,

and Maine law.

                                              PARTIES

       12.      Plaintiff MATTHEW ROWDEN (“Plaintiff Rowden”) has worked for Defendant

as a non-exempt, hourly paid Adjuster in Vermont since February 2018. Plaintiff Rowden is over

eighteen years of age and resides in the State of Vermont.

       13.      Plaintiff STEPHANIE KOONTZ (“Plaintiff Koontz”) has worked for Defendant

as a non-exempt, hourly paid Adjuster in Utah since May 2016. Plaintiff Koontz is over eighteen

years of age and resides in the State of Utah.



                                                  3
           Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 4 of 33



          14.   Plaintiff DUSTIN HEDGEPETH (“Plaintiff Hedgepeth”) worked for Defendant

as a non-exempt, hourly paid Adjuster in Glen Burnie, Maryland from December 2014 to July

2017 and thereafter in Odessa and Midland, Texas until September 2018. Plaintiff Hedgepeth is

over eighteen years of age and was a resident of Maryland or Texas at all relevant times described

herein.

          15.   Plaintiff COLBY CHARRIER (“Plaintiff Charrier”) worked for Defendant as a

non-exempt, hourly paid Adjuster in Saco, Maine from approximately December 2015 to June

2018. Plaintiff Charrier is over eighteen years of age and was a resident of Maine at all relevant

times described herein.

          16.   Plaintiffs’ duties as Adjusters include inspecting vehicles for collision and

comprehensive damages; customer service via the phone or in-person engagement; submitting

claims on behalf of individuals for vehicle repairs; submitting online forms in real time; and

issuing checks on behalf of GEICO for insurance payouts.

          17.   Defendant GEICO is a Maryland corporation with a principal place of business in

Maryland. On information and belief, Defendant is a wholly owned subsidiary of Berkshire

Hathaway, Inc. and its headquarters are located at 5260 Western Avenue, Chevy Chase Village,

Maryland, 20815. Defendant does business throughout the United States and maintains 18

regional offices throughout the United States.

          18.   In addition to Plaintiffs, Defendant has employed numerous other employees, who

like Plaintiffs, are non-exempt employees engaged in interstate commerce. Further, Defendant is

engaged in interstate commerce because it conducts business with customers across state lines.

          19.   At all relevant times, Defendant has been an employer within the meaning of the

FLSA under 29 U.S.C. § 203(d).



                                                 4
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 5 of 33



       20.     At all relevant times, Defendant has been an enterprise within the meaning of the

FLSA under 29 U.S.C. § 203(r).

       21.     Plaintiffs and Putative Collective members were and are employees of Defendant

within the meaning of 29 U.S.C. § 203(e).

       22.     At all relevant times, Defendant has done business under the laws of the State of

Maryland, maintains its corporate headquarters in the State of Maryland, and is “at home” in the

State of Maryland.

                                 JURISDICTION AND VENUE

       23.     The FLSA authorizes private rights of action to recover damages for violation of

the FLSA’s wage and hour provisions. 29 U.S.C. § 216(b). This Court has original federal

question jurisdiction under 28 U.S.C. § 1331. This Court has supplemental jurisdiction over the

various state law class claims alleged pursuant to 28 U.S.C. § 1367(a) because they are so related

to this action that they form part of the same case or controversy.

       24.     Defendant is subject to general personal jurisdiction in Maryland because GEICO

maintains its headquarters and principal place of business in Chevy Chase, Maryland and

therefore is fairly considered “at home” in Maryland.

       25.     Venue in this district is proper pursuant to 28 U.S.C. § 1391. At all material times

Defendant is incorporated in the State of Maryland and has its headquarters and principal place

of business in Maryland. In addition, Defendant has been actively conducting business in the

State of Maryland and within the geographic area encompassing the District of Maryland.

                                      FACTUAL ALLEGATIONS

       26.     Defendant is in the business of providing vehicle insurance, property insurance,

and business insurance. Defendant operates in all fifty states.



                                                 5
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 6 of 33



       27.     Plaintiffs and putative Collective Members are current or former Adjusters

throughout the United States.1 The duties of Adjusters, including Plaintiffs, include but are not

limited to processing insurance claims, calling customers, inspecting vehicles for collision and

comprehensive damages, maintaining and managing accurate funds for the issuance of claim

payments, submitting reports online in real time, and driving to customer homes or working in

auto body shops to assess vehicle damage.

       28.     As Adjusters, Plaintiffs and putative Collective Members are expected to meet

GEICO’s required quota of processing or working on at least ten claims or inspections per day

and as many as thirty customer calls each day. Plaintiffs are informed, believe, and thereon allege

that the policies and practices of Defendant have at all relevant times been similar for Plaintiffs

and the putative Collective Members, regardless of location in the United States.

       29.     While working for Defendant, Plaintiffs and putative Collective Members are

scheduled to work approximately seven and a half hours per day, five days a week, for a total of

approximately 37.5 hours per week. Plaintiffs and putative Collective Members work these

scheduled hours. However, Plaintiffs and putative Collective Members are regularly required by

GEICO management to work additional hours beyond this scheduled time while off-the-clock

and without receiving compensation. In fact, Plaintiffs and putative Collective Members typically

work eight and a half to ten hours per day to fulfill the required workload and do not receive pay

for all time worked in violation of the FLSA. For numerous workweeks during their employment

by GEICO, Plaintiffs and putative Collective Members worked off-the-clock and without

compensation during overtime hours.



1
 As reflected in the Collective definition below, the putative Collective does not include
Adjusters in California, Colorado, Florida, Massachusetts, New Mexico, New York, North
Carolina, or Virginia.

                                                 6
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 7 of 33



       30.       GEICO disincentivizes and discourages Plaintiffs and putative Collective

Members from reporting this off-the-clock or unrecorded time because reporting such time would

negatively impact Plaintiffs and putative Collective Members’ productivity metrics and

evaluations. If an employee does not meet the required quota of claims, inspections and/or

customer calls, the consequence is being written up or placed on probation or reduced

performance metric scores causing negative ramifications for pay increases and promotion

opportunities.

       31.       In some instances, Plaintiffs and putative Collective Members begin the workday

one hour prior to the start of their scheduled shifts to perform work activities which include,

among other tasks, handling claims and calling customers and repair shops. That time worked is

unpaid. Moreover, under Defendant’s company-wide practice, Defendant requires Plaintiffs and

putative Collective Members to log into Defendant’s online system to submit claims and other

documentation in real time. Therefore, Defendant knows or should know that work is being

performed on its online system without compensation.

       32.       Plaintiffs and putative Collective Members continue working after their scheduled

shifts end to complete tasks including, but not limited to, submitting paperwork and claims, and

following up on customer calls. These tasks are completed while being logged into Defendant’s

online system and are tracked in real time. Plaintiffs and putative Collective Members are not

compensated for this time that Defendant requires, suffers, and/or permits them to work.

       33.       Furthermore, Plaintiffs and putative Collective Members frequently work during

unpaid meal periods. For example, they are generally allocated a 30 to 45-minute meal break to

be taken at no specific time during a shift. But, due to Defendant’s required workload and quotas,

Plaintiffs and putative Collective Members are often unable to take such breaks at all. Even when



                                                 7
             Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 8 of 33



they do receive some form of meal break, Plaintiffs and putative Collective Members are often

interrupted to perform work or answer customer calls, even though they are off-the-clock in

Defendant’s timekeeping records. As a result, Plaintiffs and putative Collective Members

regularly work through unpaid time that is allocated for a meal break. Defendant knows or should

know about such uncompensated work performed during unpaid meal breaks.

       34.        On information and belief, Defendant and its managers routinely manipulate the

timecards of these employees to make it appear that they took an unpaid meal break in order to

avoid paying additional wages and penalties.

       35.        Defendant also requires Plaintiffs and putative Collective Members to work off-

the-clock to attend meetings, outside of their scheduled shifts and without pay.

       36.        Plaintiffs and putative Collective Members use their personal vehicles to travel to

semi-annual conference meetings. Travel time as well as the time spent at the conference meetings

is also unpaid.

       37.        In addition to claims and/or inspections quotas, Defendant utilizes a call rating

system to rate call volume and efficiency in answering customer calls. As a result, Plaintiffs and

putative Collective Members take customer calls before, during, and after scheduled shifts and

must bring their cell phones to their unpaid meal breaks as a means of keeping the call answer

rate high.

       38.        All of this time that Defendant requires Plaintiffs and putative Collective Members

to work without compensation deprives them of substantial amounts of pay to which they are

entitled under the FLSA and applicable provisions of Vermont, Utah, and Maine law, including

overtime premium pay for hours worked in excess of 40 per workweek.




                                                   8
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 9 of 33



       39.     Defendant maintains time records for all its Adjusters throughout the United

States. However, those time records fail to accurately reflect all of Plaintiffs and putative

Collective Members’ hours worked, based upon Defendant’s policies and procedures described

herein for requiring Plaintiffs and putative Collective Members to work off the clock, during meal

breaks, and without compensation.

       40.     As a result, Defendant does not provide Plaintiffs and putative Class Members

with accurate wage statements. These workers receive wage statements that do not reflect all

hours worked, pay for missed and “on duty” meal breaks, and applicable overtime premiums.

       41.     In addition, Defendant does not provide Plaintiffs and putative Class Members

with full payment of all wages owed at the end of employment. These workers are owed wages

and premium pay for all time worked, including overtime, when their employment ends. These

amounts remain unpaid after voluntary and involuntary termination.

       42.     Plaintiffs are informed, believe, and thereon allege that Defendant’s unlawful

conduct has been widespread, repeated, and consistent as to the putative Collective Members and

throughout Defendant’s operations in the United States. Defendant’s unlawful conduct and pay

practices stem from a corporate policy to limit labor expenses.

       43.     Upon information and belief, Defendant has not inquired into whether it paid

Plaintiffs and putative Collective Members for all time worked.

       44.     Defendant’s conduct was knowing, willful, carried out in bad faith, and caused

significant damages to Plaintiffs and putative Collective Members in an amount to be determined

at trial. Defendant did not take requisite steps to ensure that Plaintiffs and putative Collective

Members were paid for all time worked. Upon information and belief, Defendant did not conduct




                                                9
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 10 of 33



any study or audit of its compensation practices to ensure that Plaintiffs and putative Collective

Members did not perform work without compensation.

                  COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

        45.    Plaintiffs bring the First Count (the FLSA claim) as an “opt-in” collective action

pursuant to 29 U.S.C. § 216(b) on behalf of himself and a proposed collection of similarly situated

employees defined as:

               All current and former non-exempt classified employees of Defendant
               working as Auto Claim and/or Damage Adjusters (including similar roles
               with different titles) throughout the United States (with the exception of
               those employed in California, Colorado, Florida, Massachusetts, New
               Mexico, New York, North Carolina, and Virginia) during the time period
               from three years prior to the filing of the complaint until resolution of this
               action. (referred to herein as the “putative Collective Members” or
               “members of the Collective”).

        46.    Plaintiffs, on behalf of themselves and other similarly situated persons defined

above, seek relief on a collective basis challenging Defendant’s policies and practices of failing

to accurately record all hours worked and failing to properly pay for all hours worked, including

overtime compensation and required minimum wages. The number and identity of other similarly

situated persons yet to opt-in and consent to be a party-Plaintiff may be determined from

Defendant’s records, and potential opt-ins may be easily and quickly notified of the pendency of

this action.

        47.    Plaintiffs’ claims for violations of the FLSA may be brought and maintained as an

“opt-in” collective action pursuant to § 216(b) of the FLSA because Plaintiffs’ FLSA claims are

similar to the claims of the members of the Collective.

        48.    The members of the Collective are similarly situated, as they have substantially

similar job duties and requirements and are subject to a common policy, practice, or plan that



                                                10
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 11 of 33



requires them to perform work “off-the-clock” and without compensation in violation of the

FLSA.

        49.     Plaintiffs are representative of the members of the Collective and are acting on

behalf of their interests as well as their own interests in bringing this action.

        50.     Plaintiffs will fairly and adequately represent and protect the interests of the

members of the Collective. Plaintiffs have retained counsel competent and experienced in

employment and wage and hour class action and collective action litigation.

        51.     The similarly situated members of the Collective are known to Defendant, are

readily identifiable, and may be located through Defendant’s records. These similarly situated

employees may readily be notified of this action and allowed to “opt-in” to this case pursuant to

29 U.S.C. § 216(b) for the purpose of collectively adjudicating their claims for unpaid wages,

unpaid overtime compensation, liquidated damages (or, alternatively, interest), and attorneys’

fees and costs under the FLSA.

        52.     Plaintiffs contemplate providing a notice or notices to all the employees, as

approved by the Court, to be delivered via United States Mail. The notice or notices shall, among

other things, advise each of the FLSA employees that they shall be entitled to “opt in” to the

FLSA action if they so request by the date specified within the notice, and that any judgment on

the FLSA action, whether favorable or not, entered in this case will bind all FLSA collective

members who timely request inclusion in the collective.

        VERMONT CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23

        53.     Plaintiff Rowden brings the Second and Third Causes of Action under Rule 23 of

the Federal Rules of Civil Procedure.

        54.     The putative Vermont Class is defined as follows:


                                                  11
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 12 of 33



       All current and former non-exempt classified employees of Defendant working as
       Auto Claim and/or Damage Adjusters (including similar roles with different titles)
       throughout Vermont during the time period from six years prior to the filing of the
       complaint until resolution of this action. (referred to herein as the “Vermont Class
       Members” or “members of the Vermont Class”).

       55.       This action is properly maintainable as a class action under Federal Rules of Civil

Procedure 23(b)(3).

       56.       Numerosity: Defendant has employed potentially hundreds of Adjusters during the

applicable statutory period. Vermont Class Members are therefore far too numerous to be

individually joined in this lawsuit, making joinder impracticable. As such, a class action is a

reasonable and practical means of resolving these claims. To require individual actions would

prejudice Vermont Class Members and Defendant. The identities of the Vermont Class Members

will be determined from Defendant’s records, as will the compensation paid to each of them.

       57.       Commonality: There are questions of law and fact common to Plaintiff Rowden

and Vermont Class Members that predominate over any questions affecting only individual

members of the Vermont Class. These common questions of law and fact include, but are not

limited to:

                i.      Whether Defendant failed to pay Plaintiff Rowden and Vermont Class

                        Members for all hours worked;

               ii.      Whether Defendant failed to pay Plaintiff Rowden and Vermont Class

                        Members at an overtime rate for all hours worked in excess of 40 in a

                        workweek;

              iii.      Whether Defendant failed to authorize and permit Plaintiff Rowden and

                        Vermont Class Members to take a bona fide and uninterrupted meal or rest

                        break to which they were entitled under Vermont law;



                                                 12
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 13 of 33



             iv.       Whether Defendant failed to keep accurate records of Plaintiff Rowden and

                       Vermont Class Members’ hours of work and wages;

             v.        Whether Plaintiff Rowden and Vermont Class Members are entitled to civil

                       and statutory penalties; and

             vi.       The proper formula for calculating restitution, damages and penalties owed

                       to Plaintiff Rowden and Vermont Class Members as alleged herein.

       58.     Typicality: Plaintiff Rowden’s claims are typical of the claims of the Vermont

Class. Defendant’s common course of conduct in violation of law as alleged herein caused Plaintiff

Rowden and Vermont Class Members to sustain the same or similar injuries and damages. Plaintiff

Rowden’s claims are thereby representative of and co-extensive with the claims of the Class.

       59.     Adequacy of Representation: Plaintiff Rowden does not have any conflicts of

interest with other Vermont Class Members and will prosecute the case vigorously on behalf of

the Vermont Class. Counsel representing Plaintiff Rowden is competent and experienced in

litigating complex cases and large class actions, including wage and hour cases. Plaintiff Rowden

will fairly and adequately represent and protect the interests of the Vermont Class Members.

       60.     Superiority of Class Action: A class action is superior to other available means for

the fair and efficient adjudication of this controversy. Individual joinder of all proposed Vermont

Class Members is not practicable, and questions of law and fact common to the Vermont Class

predominate over any questions affecting only individual members of the Vermont Class. Each

proposed Vermont Class Member has been damaged and is entitled to recovery by reason of

Defendant’s illegal policies and/or practices. Class action treatment will allow those similarly

situated persons to litigate their claims in the manner that is most efficient and economical for the

parties and the judicial system.



                                                 13
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 14 of 33



       61.      In the alternative, the Vermont Class may be certified because the prosecution of

separate actions by the individual Vermont Class Members would create a risk of inconsistent or

varying adjudication with respect to individual Vermont Class Members which would establish

incompatible standards of conduct for Defendant.

       62.      If each individual Vermont Class Member were required to file an individual

lawsuit, Defendant would necessarily gain an unconscionable advantage because Defendant would

be able to exploit and overwhelm the limited resources of each Vermont Class Member with

Defendant’s vastly superior financial legal resources.

       63.      Requiring each individual Vermont Class Member to pursue an individual remedy

would also discourage the assertion of lawful claims by the Vermont Class Members who would

be disinclined to pursue these claims against Defendant because of an appreciable and justifiable

fear of retaliation and permanent damage to their lives, careers, and well-being.

             UTAH CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23

       64.      Plaintiff Koontz brings the Fourth through Seventh Causes of Action under Rule

23 of the Federal Rules of Civil Procedure.

       65.      The putative Utah Class is defined as follows:

       All current and former non-exempt classified employees of Defendant working as
       Auto Claim and/or Damage Adjusters (including similar roles with different titles)
       throughout Utah within the applicable statutory period. (referred to herein as the
       “Utah Class Members” or “members of the Utah Class”).

       66.      This action is properly maintainable as a class action under Federal Rules of Civil

Procedure 23(b)(3).

       67.      Numerosity: Defendant has employed potentially hundreds of Adjusters during the

applicable statutory period. Utah Class Members are therefore far too numerous to be individually

joined in this lawsuit, making joinder impracticable. As such, a class action is a reasonable and

                                                14
        Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 15 of 33



practical means of resolving these claims. To require individual actions would prejudice Utah

Class Members and Defendant. The identities of the Utah Class Members will be determined from

Defendant’s records, as will the compensation paid to each of them.

       68.      Commonality: There are questions of law and fact common to Plaintiff Koontz and

Utah Class Members that predominate over any questions affecting only individual members of

the Utah Class. These common questions of law and fact include, but are not limited to:

               i.      Whether Defendant failed to pay Plaintiff Koontz and Utah Class Members

                       for all hours worked;

              ii.      Whether Defendant failed to pay Plaintiff Koontz and Utah Class Members

                       at least minimum wage for all hours worked;

             iii.      Whether Defendant timely paid Utah Class Members all wages due upon

                       separation;

             iv.       Whether Defendant failed to keep true and accurate records of Plaintiff

                       Koontz and Utah Class Members’ hours of work and wages;

              v.       Whether Plaintiff Koontz and Utah Class Members are entitled to civil and

                       statutory penalties; and

             vi.       The proper formula for calculating restitution, damages and penalties owed

                       to Plaintiff Koontz and Utah Class Members as alleged herein.

       69.      Typicality: Plaintiff Koontz’s claims are typical of the claims of the Utah Class.

Defendant’s common course of conduct in violation of law as alleged herein caused Plaintiff

Koontz and Utah Class Members to sustain the same or similar injuries and damages. Plaintiff

Koontz’s claims are thereby representative of and co-extensive with the claims of the Utah Class.




                                                  15
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 16 of 33



       70.     Adequacy of Representation: Plaintiff Koontz does not have any conflicts of

interest with other Utah Class Members and will prosecute the case vigorously on behalf of the

Utah Class. Counsel representing Plaintiff Koontz is competent and experienced in litigating

complex cases and large class actions, including wage and hour cases. Plaintiff Rowden will fairly

and adequately represent and protect the interests of the Utah Class Members.

       71.     Superiority of Class Action: A class action is superior to other available means for

the fair and efficient adjudication of this controversy. Individual joinder of all proposed Utah Class

Members is not practicable, and questions of law and fact common to the Utah Class predominate

over any questions affecting only individual members of the Utah Class. Each proposed Utah Class

Member has been damaged and is entitled to recovery by reason of Defendant’s illegal policies

and/or practices. Class action treatment will allow those similarly situated persons to litigate their

claims in the manner that is most efficient and economical for the parties and the judicial system.

       72.     In the alternative, the Utah Class may be certified because the prosecution of

separate actions by the individual Utah Class Members would create a risk of inconsistent or

varying adjudication with respect to individual Utah Class Members which would establish

incompatible standards of conduct for Defendant.

       73.     If each individual Utah Class Member were required to file an individual lawsuit,

Defendant would necessarily gain an unconscionable advantage because Defendant would be able

to exploit and overwhelm the limited resources of each Utah Class Member with Defendant’s

vastly superior financial legal resources.

       74.     Requiring each individual Utah Class Member to pursue an individual remedy

would also discourage the assertion of lawful claims by the Utah Class Members who would be




                                                 16
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 17 of 33



disinclined to pursue these claims against Defendant because of an appreciable and justifiable fear

of retaliation and permanent damage to their lives, careers, and well-being.

          MAINE CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23

       75.     Plaintiff Charrier brings the Eighth and Ninth Causes of Action under Rule 23 of

the Federal Rules of Civil Procedure.

       76.     The putative Maine Class is defined as follows:

       All current and former non-exempt classified employees of Defendant working as
       Auto Claim and/or Damage Adjusters (including similar roles with different titles)
       throughout Maine during the time period from six years prior to the filing of the
       complaint until resolution of this action. (referred to herein as the “Maine Class
       Members” or “members of the Maine Class”).

       77.     This action is properly maintainable as a class action under Federal Rules of Civil

Procedure 23(b)(3).

       78.     Numerosity: Defendant has employed potentially hundreds of Adjusters during the

applicable statutory period. Maine Class Members are therefore far too numerous to be

individually joined in this lawsuit, making joinder impracticable. As such, a class action is a

reasonable and practical means of resolving these claims. To require individual actions would

prejudice Maine Class Members and Defendant. The identities of the Maine Class Members will

be determined from Defendant’s records, as will the compensation paid to each of them.

       79.     Commonality: There are questions of law and fact common to Plaintiff Charrier

and Maine Class Members that predominate over any questions affecting only individual members

of the Maine Class. These common questions of law and fact include, but are not limited to:

             i.       Whether Defendant failed to pay Plaintiff Charrier and Maine Class

                      Members for all hours worked;




                                                17
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 18 of 33



              ii.      Whether Defendant failed to pay Plaintiff Charrier and Maine Class

                       Members at an overtime rate for all hours worked in excess of 40 in a

                       workweek;

             iii.      Whether Defendant failed to authorize and permit Plaintiff Charrier and

                       Maine Class Members to take a bona fide and uninterrupted meal or rest

                       break to which they were entitled under Maine law;

             iv.       Whether Defendant failed to keep accurate records of employees’ hours of

                       work and wages;

              v.       Whether Plaintiff Charrier and Maine Class Members are entitled to civil

                       and statutory penalties; and

             vi.       The proper formula for calculating restitution, damages and penalties owed

                       to Plaintiff Charrier and Maine Class Members as alleged herein.

       80.      Typicality: Plaintiff Charrier’s claims are typical of the claims of the Maine Class.

Defendant’s common course of conduct in violation of law as alleged herein caused Plaintiff

Charrier and Maine Class Members to sustain the same or similar injuries and damages. Plaintiff

Charrier’s claims are thereby representative of and co-extensive with the claims of the Class.

       81.      Adequacy of Representation: Plaintiff Charrier does not have any conflicts of

interest with other Maine Class Members and will prosecute the case vigorously on behalf of the

Maine Class. Counsel representing Plaintiff Charrier is competent and experienced in litigating

complex cases and large class actions, including wage and hour cases. Plaintiff Charrier will fairly

and adequately represent and protect the interests of the Maine Class Members.

       82.      Superiority of Class Action: A class action is superior to other available means for

the fair and efficient adjudication of this controversy. Individual joinder of all proposed Maine



                                                 18
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 19 of 33



Class Members is not practicable, and questions of law and fact common to the Maine Class

predominate over any questions affecting only individual members of the Maine Class. Each

proposed Maine Class Member has been damaged and is entitled to recovery by reason of

Defendant’s illegal policies and/or practices. Class action treatment will allow those similarly

situated persons to litigate their claims in the manner that is most efficient and economical for the

parties and the judicial system.

       83.      In the alternative, the Maine Class may be certified because the prosecution of

separate actions by the individual Maine Class Members would create a risk of inconsistent or

varying adjudication with respect to individual Maine Class Members which would establish

incompatible standards of conduct for Defendant.

       84.      If each individual Maine Class Member were required to file an individual lawsuit,

Defendant would necessarily gain an unconscionable advantage because Defendant would be able

to exploit and overwhelm the limited resources of each Maine Class Member with Defendant’s

vastly superior financial legal resources.

       85.      Requiring each individual Maine Class Member to pursue an individual remedy

would also discourage the assertion of lawful claims by the Maine Class Members who would be

disinclined to pursue these claims against Defendant because of an appreciable and justifiable fear

of retaliation and permanent damage to their lives, careers, and well-being.

                                 FIRST CAUSE OF ACTION
                                Failure to Pay Overtime Wages
                  in Violation of Fair Labor Standards Act (29 U.S.C. § 207)
             (Brought on behalf of Plaintiffs and the putative Collective Members)

       86.      Plaintiffs re-allege and incorporate the foregoing paragraphs as though fully set

forth herein.




                                                 19
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 20 of 33



       87.     The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than one and one-half times their regular hourly rate for all hours

worked in excess of 40 hours per week. 29 U.S.C. § 207(a)(1).

       88.     At all times material herein, Plaintiffs and putative Collective Members are or were

covered employees entitled to the rights, protections, and benefits provided under the FLSA.

       89.     Defendant is a covered employer required to comply with the FLSA’s mandates.

       90.     Throughout the relevant time period, Plaintiffs routinely performed work-related

tasks before and after scheduled shifts without compensation. Upon information and belief,

Defendant treated putative Collective Members similarly with respect to “off-the-clock” work.

       91.     Defendant also expected and required Plaintiffs and putative Collective Members

to be available to work and/or to be on duty during time allocated for meal breaks, and thus the

meal breaks were fully compensable time.

       92.     Accordingly, consistent with the policies and procedures set up by Defendant,

Plaintiffs and putative Collective Members performed work for which they were not compensated.

Defendant’s policies and practices favored Defendant at the expense of Plaintiffs and putative

Collective members.

       93.     Defendant has also violated the FLSA by failing to keep required, accurate records

of all hours worked by Plaintiffs and putative Collective Members. 29 U.S.C. § 211(c).

       94.     These uniform policies and practices, in violation of the FLSA, have been applied

to current and former non-exempt, hourly Adjusters throughout the United States. Plaintiffs and

putative Collective Members have been harmed as a direct and proximate result of Defendant’s

unlawful conduct because they have been deprived of wages owed for work they performed and

from which Defendant derived a direct and substantial benefit.



                                                20
           Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 21 of 33



          95.    Defendant’s failure to pay overtime to Plaintiffs and putative Collective Members,

in violation of the FLSA, was willful and not based on a good faith belief that its conduct did not

violate the FLSA. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a). Accordingly, a three-year limitations period should

apply to Plaintiffs and putative Collective Members’ claims.

          96.    Because of Defendant’s willful violation, Plaintiffs and putative Collective

Members are also due an additional equal amount as liquidated damages pursuant to 29 U.S.C. §

216(b).

          97.    Plaintiffs and putative Collective Members are further entitled to reasonable

attorneys’ fees and costs of the action in addition to any judgment awarded.

          98.    Wherefore, Plaintiffs and putative Collective Members request relief as hereinafter

provided.

                                SECOND CAUSE OF ACTION
                Failure to Pay at Least Minimum Wage for All Hours Worked
                               in Violation of 21 V.S.A. § 384(a)
           (Brought on behalf of Plaintiff Rowden and the Vermont Class Members)

          99.    Plaintiff Rowden re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.

          100.   It is the declared policy of the State of Vermont that all employees “should receive

wages sufficient to provide adequate maintenance and to protect their health, and to be fairly

commensurate with the value of the services rendered.” 21 V.S.A. § 381.

          101.   At all relevant times, Plaintiff Rowden and Vermont Class Members were or are

employees within the meaning of 21 V.S.A. § 383(2).

          102.   At all relevant times, Defendant has been an employer within the meaning of 21

V.S.A. § 382.


                                                  21
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 22 of 33



       103.    Under Vermont law, 21 V.S.A. § 384(a), an employer must pay its employees for

all hours worked at an hourly rate equal to or greater than the declared minimum wage.

       104.    Defendant implemented a policy and practice whereby Plaintiff Rowden and

Vermont Class Members are forced to work off-the-clock before and after scheduled shifts to meet

Defendant’s required quota.

       105.    Moreover, Defendant implemented a policy and practice whereby Plaintiff Rowden

and Vermont Class Members’ allocated meal periods are skipped, subject to interruption, or

otherwise not duty-free, and thus that is compensable time worked.

       106.    By failing to pay Plaintiff Rowden and Vermont Class Members their earned

wages, including wages for time worked before and after scheduled shifts, working or “on call”

time during unpaid meal breaks, and time spent traveling to and working at conferences,

Defendant’s conduct described in the above paragraphs violates 21 V.S.A. § 384(a).

       107.    Pursuant to 21 V.S.A. § 395, Defendant’s failure to comply with 21 V.S.A. § 384(a)

entitles Plaintiff Rowden and Vermont Class Members to recover their unpaid wages, as well as

liquidated damages, reasonable attorneys’ fees, and costs.

       108.    Pursuant to 21 V.S.A. § 511, Plaintiff Rowden and Vermont Class Members seek

damages for the period beginning six years prior to the filing of this lawsuit.

       109.    Plaintiff and Vermont Class Members further seek declaratory relief stating

Defendant has violated and is in violation of 21 V.S.A. § 384(a) for failing to compensate Plaintiff

Rowden and Vermont Class Members at least the minimum wage for all hours worked.

       110.    Wherefore, Plaintiff Rowden and Vermont Class Members request relief as

hereinafter provided.




                                                 22
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 23 of 33



                                THIRD CAUSE OF ACTION
                               Failure to Pay Overtime Wages
                              in Violation of 21 V.S.A. § 384(b)
          (Brought on behalf of Plaintiff Rowden and the Vermont Class Members)

        111.    Plaintiff Rowden re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.

        112.    Under Vermont law, 21 V.S.A. § 384(b), an employer “shall not pay an employee

less than one and one-half times the regular wage rate for any work done by the employee in excess

of 40 hours during a workweek.”

        113.    Defendant’s conduct, as set forth above, in failing to pay Plaintiff Rowden and

Vermont Class Members wages for all hours worked, including overtime wages for hours worked

in excess of 40 in a week, violates 21 V.S.A. § 384(b).

        114.    Pursuant to 21 V.S.A. § 395, Defendant’s failure to comply with 21 V.S.A. § 384(b)

entitles Plaintiff Rowden and Vermont Class Members to recover their unpaid wages, as well as

liquidated damages, reasonable attorneys’ fees, and costs.

        115.    Pursuant to 21 V.S.A. § 511, Plaintiff Rowden and Vermont Class Members seek

damages for the period beginning six years prior to the filing of this lawsuit.

        116.    Plaintiff Rowden and Vermont Class Members further seek declaratory relief

stating Defendant has violated and is in violation of 21 V.S.A. § 384(b) for failing to pay Plaintiff

Rowden and Vermont Class Members overtime wages for all hours worked in excess of 40 in a

week.

        117.    Wherefore, Plaintiff Rowden and Vermont Class Members request relief as

hereinafter provided.




                                                 23
          Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 24 of 33



                               FOURTH CAUSE OF ACTION
           Failure to Timely Pay All Wages Due in Violation of Utah Code § 34-28-3
             (Brought on behalf of Plaintiff Koontz and the Utah Class Members)

         118.   Plaintiff Koontz re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.

         119.   At all relevant times, Defendant was an employer within the meaning of Utah Code

§ 34-28-2.

         120.   Utah Code § 34-28-3(1) requires Defendant to pay the wages earned by an

employee at regular intervals.

         121.   Utah Administrative Code § R610-1-3 defines “hours employed” as:

         [A]ll time during which an employee is required to be working, to be on the
         employer's premises ready to work, to be on duty, to be at a prescribed work place,
         to attend a meeting or training, and for time utilized during established rest or break
         periods excluding meal periods of 30 minutes or more where the employee is
         relieved of all responsibilities.

         122.   Defendant implemented a policy and practice whereby Plaintiff Koontz and Utah

Class Members are forced to work before and after scheduled shifts to meet Defendant’s required

quota.

         123.   Moreover, Defendant implemented a policy and practice whereby Plaintiff Koontz

and Utah Class Members’ allocated meal periods are skipped, subject to interruption, or otherwise

not duty-free, and thus that is compensable time worked.

         124.   By failing to pay Plaintiff Koontz and Utah Class Members their earned wages,

including wages for time worked before and after scheduled shifts, working or “on call” time

during unpaid meal breaks, and time spent traveling to and working at conferences, Defendant

failed to pay Plaintiff Koontz and Utah Class members the full amount of their earned wages when

the same became due and payable.



                                                   24
           Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 25 of 33



        125.    Pursuant to Utah Code § 34-28-9.5(2), Plaintiff Koontz may file this claim without

exhausting any administrative remedies since she is filing this claim individually and on behalf of

the Utah Class, and the aggregate amount of the Utah Class’s combined claim is greater than

$10,000.

        126.    Due to Defendant’s violation of Utah Code § 34-28-3, Plaintiff Koontz and Utah

Class Members are entitled to the full amount of wages due, statutory damages pursuant to Utah

Code §§ 34-28-9.5(3) and 34-28-5, costs of litigation and attorneys’ fees as provided by Utah Code

§ 34-27-1, pre-and post-judgment interest as provided by law; and any other relief as the Court

deems fair and equitable.

        127.    Plaintiff Koontz and Utah Class Members further seek declaratory relief stating

Defendant has violated and is in violation of Utah Code § 34-28-3 for failing to compensate

Plaintiff Koontz and Utah Class Members for the full amount of their earned wages when the same

became due and payable.

        128.    Wherefore, Plaintiff Koontz and Utah Class Members request relief as hereinafter

provided.

                                FIFTH CAUSE OF ACTION
             Failure to Pay Minimum Wage in Violation of Utah Code § 34-40-103
             (Brought on behalf of Plaintiff Koontz and the Utah Class Members)

        129.    Plaintiff Koontz re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.

        130.    Utah Code § 34-40-103 prohibits employers from paying any private or public

employee less than the minimum wage for all hours worked.

        131.    Defendant’s conduct, as set forth above, in failing to pay Plaintiff Koontz and Utah

Class Members at least the minimum fair wage for all hours worked, including time worked before



                                                 25
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 26 of 33



and after scheduled shifts, working or “on call” time during unpaid meal breaks, and time spent

traveling to and working at conferences, violates Utah Code § 34-40-103.

        132.     Pursuant to Utah Code § 34-40-205, Defendant’s failure to comply with Utah Code

§ 34-40-103 entitles Plaintiff Koontz and Utah Class Members to recover the full amount of their

unpaid wages, along with interest, reasonable attorneys’ fees, and costs.

        133.     Wherefore, Plaintiff Koontz and Utah Class Members request relief as hereinafter

provided.

                                  SIXTH CAUSE OF ACTION
                         Failure to Pay All Wages Due Upon Separation
                               in Violation of Utah Code § 34-28-5
               (Brought on behalf of Plaintiff Koontz and the Utah Class Members)

        134.     Plaintiff Koontz re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.

        135.     Utah Code § 34-28-5(1)(a) states, in relevant part, that “[w]hen an employer

separates an employee from the employer’s payroll the unpaid wages of the employee become due

immediately, and the employer shall pay the wages to the employee within 24 hours of the time of

separation at the specified place of payment.”

        136.     As described above, Defendant enacted policies and practices that deprived

Plaintiff Koontz and Utah Class members compensation for all hours worked. As a result,

Defendant failed to pay Plaintiff Koontz and Utah Class Members all wages due and owing after

separation from employment in violation of Utah Code § 34-28-5(1)(a).

        137.     In failing to pay all wages due upon separation from employment, Defendant acted

as a free agent, determined its own actions, was not responsible to, nor coerced by any other person,

entity or authority. Defendant knew that it possessed information regarding hours worked and the




                                                 26
           Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 27 of 33



amount of wages due to Plaintiff Koontz and Utah Class members at the date of separation.

Defendant was capable of timely paying all wages earned and due.

        138.    Defendant’s failure to make payment of Plaintiff Koontz and Utah Class Members’

final wages when due was willful and continuous.

        139.    Pursuant to Utah Code § 34-28-9.5(2), Plaintiff Koontz may file this claim without

exhausting any administrative remedies since she is filing this claim individually and on behalf of

the Utah Class, and the aggregate amount of the Utah Class’s combined claim is greater than

$10,000.

        140.    Due to Defendant’s violation of Utah Code § 34-28-5(1), Plaintiff Koontz and Utah

Class Members are entitled to the full amount of wages due, statutory damages pursuant to Utah

Code §§ 34-28-9.5(3) and 34-28-5, costs of litigation and attorneys’ fees as provided by Utah Code

§ 34-27-1, pre-and post-judgment interest as provided by law; and any other relief as the Court

deems fair and equitable.

        141.    Plaintiff Koontz and Utah Class Members further seek declaratory relief stating

Defendant has violated and are in violation of Utah Code § 34-28-5 for failing to pay all wages

due upon separation.

        142.    Wherefore, Plaintiff Koontz and Utah Class Members request relief as hereinafter

provided.

                             SEVENTH CAUSE OF ACTION
   Failure to Keep True and Accurate Records of All Hours Worked and Wages Earned
                      in Violation of Utah Code §§ 34-28-10, 34-28-3
            (Brought on behalf of Plaintiff Koontz and the Utah Class Members)

        143.    Plaintiff Koontz re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.




                                                27
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 28 of 33



        144.    Utah Code § 34-28-10(1)(a) states that every employer “shall keep a true and

accurate record of time worked and wages paid each pay period to each employee who is employed

on an hourly or a daily basis in the form required by the commission rules.”

        145.    As alleged herein, Defendant has not kept true and accurate time and wage records

of its Adjusters.

        146.    By refusing and failing to keep true and accurate records of the hours worked by

Plaintiff Koontz and Utah Class Members, Defendant violated Utah Code § 34-28-10.

        147.    Moreover, Utah Code § 34-28-3(5) requires an employer to provide a pay statement

to every employee for each pay period that states “the number of hours the employee worked

during the pay period.”

        148.    As alleged herein, Defendant failed to provide pay statements that accurately

reflected the number of hours Plaintiff Koontz and Utah Class Members worked.

        149.    By refusing and failing to keep true and accurate records of the hours worked by

Plaintiff Koontz and Utah Class Members, Defendant also violated Utah Code § 34-28-3(5).

        150.    Plaintiff Koontz and Utah Class Members seek injunctive relief for Defendant’s

violations of Utah Code §§ 34-28-10 and 34-28-3(5).

        151.    Wherefore, Plaintiff Koontz and Utah Class Members request further relief as

hereinafter provided.

                               EIGHTH CAUSE OF ACTION
                         Failure to Pay Wages for All Hours Worked
                              in Violation of 26 M.R.S.A. § 629
                (Brought on behalf of Plaintiff Charrier and the Maine Class Members)

        152.    Plaintiff Charrier re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.




                                               28
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 29 of 33



       153.    Under Maine law, 26 M.R.S.A. § 629, an employer may not require or permit

employees to perform work without compensation in order to maintain employment.

       154.    Defendant expressly requires Plaintiff Charrier and Maine Class Members to meet

Defendant’s required quota within allotted hours in a day to avoid negative implications for their

performance metrics, which may result in lesser compensation and/or disciplinary action including

termination.

       155.    Defendant implemented a policy and practice whereby Plaintiff Charrier and Maine

Class Members are forced to work off-the-clock before and after scheduled shifts to meet

Defendant’s required quota. As a result, Defendant maintains a policy and practice of requiring

work without compensation in violation of 26 M.R.S.A. § 629.

       156.    In addition, Defendant implemented a policy and practice that fails to make bona

fide meal periods available as required by 26 M.R.S.A. § 601. Even if Plaintiff Charrier and Maine

Class Members are able to take a meal period, they are still “on-duty” or subject to interruption,

and often are interrupted, during such meal periods, in direct violation of the statute.

       157.    Because Plaintiff Charrier and Maine Class Members’ meal periods are skipped,

subject to interruption, or otherwise not duty-free, that is compensable time worked, and thus

Plaintiff Charrier and Maine Class Members are entitled to wages for that time worked under 26

M.R.S.A. § 629.

       158.    By failing to pay Plaintiff Charrier and Maine Class Members their earned wages,

including wages for time worked before and after scheduled shifts, working or “on call” time

during unpaid meal breaks, and time spent traveling to and working at conferences, Defendant’s

conduct described in the above paragraphs violates 26 M.R.S.A. § 629(1).




                                                 29
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 30 of 33



        159.    Employers who violate 26 M.R.S.A. § 629 are liable for “unpaid wages or health

benefits adjudged to be due, a reasonable rate of interest, costs of suit including reasonable

attorney’s fee, and an additional amount equal to twice the amount of unpaid wages as liquidated

damages.” 26 M.R.S.A. § 626-A

        160.    “Unpaid wages” within the meaning of 26 M.R.S.A. § 626-A are wages at the

employee’s contract rate, not minimum wage.

        161.    Pursuant to 14 M.R.S.A. § 752, Plaintiff Charrier and Maine Class Members seek

damages for the period beginning six years prior to the filing of this lawsuit.

        162.    Wherefore, Plaintiff Charrier and Maine Class Members request relief as

hereinafter provided.

                               NINTH CAUSE OF ACTION
                              Failure to Pay Overtime Wages
                             in Violation of 26 M.R.S.A. § 664
           (Brought on behalf of Plaintiff Charrier and the Maine Class Members

        163.    Plaintiff Charrier re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.

        164.    Under Maine law, 26 M.R.S.A. § 664(3), an employer may not require an employee

to work more than 40 hours in any one week unless the employer pays the employee one and one-

half times the regular hourly rate for all hours actually worked in excess of 40 in that week.

        165.    Defendant’s conduct described in the paragraphs above violates 26 M.R.S.A.

§ 664(3) by failing to pay Plaintiff Charrier and the Maine Class Members overtime compensation

for all hours worked in excess of 40 in a week

        166.    Employers who violate 26 M.R.S.A. § 664 are liable for “the unpaid wages

adjudged to be due, an additional amount equal to such wages as liquidated damages, and costs of

suit including reasonable attorney’s fee.” 26 M.R.S.A. § 670.


                                                 30
         Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 31 of 33



        167.    Pursuant to 14 M.R.S.A. § 752, Plaintiff Charrier and Maine Class Members seek

damages for the period beginning six years prior to the filing of this lawsuit.

        168.    Wherefore, Plaintiff Charrier and Maine Class Members request relief as

hereinafter provided.

                                         PRAYER FOR RELIEF

        169.    Designation of this action as an FLSA collective action on behalf of Plaintiffs and

the FLSA Collective, and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Collective, apprising them of the pendency of this action, permitting them to assert timely FLSA

claims in this action by filing individual Consents to Join pursuant to 29 U.S.C. § 216(b), and

tolling of the statute of limitations;

        170.    Certification of the Vermont, Utah, and Maine Classes pursuant to Fed. R. Civ. P.

23(b)(2) and (b)(3), and the appointment of Plaintiffs Rowden, Koontz, and Charrier, and their

counsel to represent those Classes, respectively;

        171.    Damages and restitution according to proof at trial for all unpaid wages and other

injuries, as provided by the FLSA and applicable laws of Vermont, Utah, and Maine;

        172.    For a declaratory judgment that Defendant has violated the FLSA, applicable laws

of Vermont, Utah, and Maine, and public policy as alleged herein;

        173.    For preliminary, permanent, and mandatory injunctive relief prohibiting Defendant,

its officers, agents, and all those acting in concert with them from committing in the future those

violations of law herein alleged;

        174.    For an equitable accounting to identify, locate, and restore to all current and former

Adjusters the wages they are due, with interest thereon;




                                                 31
           Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 32 of 33



         175.   For an order awarding Plaintiffs and putative Collective and Class Members

liquidated and compensatory damages, including lost wages, earnings, and other employee

benefits, restitution, statutory penalties, and all other sums of money owed to Plaintiffs and

putative Collective and Class Members, together with interest on these amounts, according to

proof;

         176.   For an award of reasonable attorneys’ fees as provided by the FLSA and applicable

laws of Vermont, Utah, and Maine;

         177.   For all costs of suit;

         178.   For interest on any damages and/or penalties awarded, as provided by applicable

law; and

         179.   For such other and further relief as this Court deems just and proper.

                                              JURY DEMAND

                Plaintiffs demand a trial by jury on all issues so triable.


Dated: August 31, 2021                                  Respectfully submitted,




                                                        Brett D. Watson
                                                        bwatson@schneiderwallace.com
                                                        SCHNEIDER WALLACE COTTRELL
                                                        KONECKY, LLP
                                                        2000 Powell Street, Suite 1400
                                                        Emeryville, California 94608
                                                        Tel: (415) 421-7100
                                                        Fax: (415) 421-7105


                                                        Carolyn H. Cottrell*
                                                        ccottrell@schneiderwallace.com
                                                        David C. Leimbach*
                                                        dleimbach@schneiderwallace.com


                                                  32
Case 8:21-cv-02240-CBD Document 1 Filed 08/31/21 Page 33 of 33



                                   SCHNEIDER WALLACE COTTRELL
                                   KONECKY, LLP
                                   2000 Powell Street, Suite 1400
                                   Emeryville, California 94608
                                   Tel: (415) 421-7100
                                   Fax: (415) 421-7105

                                   Gregg I. Shavitz*
                                   Tamra Givens*
                                   SHAVITZ LAW GROUP, P.A.
                                   951 Yamato Road, Suite 285
                                   Boca Raton, Florida 33431
                                   Telephone: (561) 447-8888
                                   Facsimile:    (561) 447-8831
                                   gshavitz@shavitzlaw.com
                                   tgivens@shavitzlaw.com

                                   Michael J. Palitz*
                                   SHAVITZ LAW GROUP, P.A.
                                   800 Third Avenue, Suite 2800
                                   New York, NY 10022
                                   Tel: (800) 616-4000
                                   Facsimile: (561) 447-8831
                                   mpalitz@shavitzlaw.com

                                   Paige T. Bennett*
                                   DANIELS & TREDENNICK PLLC
                                   6363 Woodway Drive, Suite 700
                                   Houston, Texas 77057
                                   Telephone: (713) 917-0024
                                   Facsimile: (713) 917-0026
                                   paige.bennett@dtlawyers.com

                                   *Application for admission forthcoming

                                   Attorneys for Plaintiffs, Class, and
                                   Collective Members




                              33
